Citation Nr: 0415888	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-15 567A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had documented military service from January 1944 
to May 1946.  He also had additional service in the United 
States Marine Corps Reserve from May 1946 to October 1961 and 
possibly from August 1931 to January 1941.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant is the veteran's widow.

In December 2000 and in September 2003, the Board remanded 
the case to the RO for additional development.  

The veteran died in May 1998 as the result of an acute 
myocardial infarction due to or as a consequence of 
atherosclerotic coronary artery due to or as a consequence of 
hypertension of many years duration.

The available service medical records indicate that the 
veteran's blood pressure was consistently normal throughout 
his period of active service from January 1944 to May 1946.  
In a letter dated in February 1949, almost 3 years after 
service, he was notified that he did not meet the physical 
qualifications for a commissioned officer appointment in the 
Marine Corps Reserve in part because of "blood pressure 
values on record in excess of maximum standards for 
appointment."  Subsequent Marine Corps Reserve medical 
records reveal normal blood pressure in April 1953, August 
1957, and June 1959.

However, service medical records received in April 2003 
included physical examination reports dated in November 1940 
(for active duty) and January 1941 (for SOMGC-Discharge) 
which contain elevated blood pressure readings of 124/96 
before exercise and 126/96 three minutes after exercise.  

The Board notes several other discrepancies in the service 
records and dates of service.  A notation in the medical 
records indicates that the veteran enlisted in the "USMCR" 
on May 18, 1931, and was discharged January 30, 1941.  There 
are also several medical notations dated August 1931 through 
October 1940 that note the veteran was qualified for active 
duty.

The claims file only contains a Marine Corps report of 
separation for the period of January 1944 to May 1946.  The 
veteran's initial claim for VA benefits in September 1946 
also only noted a period of active service from January 1944 
to May 1946.

The Board finds that the complete service personnel records 
for the veteran from 1931 to his final separation from the 
Marine Corps reserve in October 1961 must be obtained and 
reviewed.  Afterwards, the RO should have a specialist review 
pertinent information in the claims folder, to include the 
service medical records added to the file after a VA 
cardiologist review the records in January 2002, and render 
an opinion as to whether it is at least as likely as not that 
the veteran's hypertension began during or was aggravated by 
a period of active service, to include during a period of 
active duty for training. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action.  VA 
will notify the appellant if further action is required on 
her part.  

1.  The RO should contact the National 
Personnel Record Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty, active duty for training, 
and inactive duty for training, if any, 
with both the United States Marine Corps 
and the Marine Corps Reserve and (2) and 
request complete service medical and 
personnel records for the veteran, to 
include records for any service from 1931 
to 1944 and from 1946 to 1961.  If no 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.  The claims folder for the veteran 
should then be reviewed by a VA 
specialist in the field of cardiovascular 
disease.  Following that review, the 
specialist should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's hypertension began 
during or was aggravated by a period of 
active service, to include during a 
period of active duty for training while 
he was a member of the United States 
Marine Corps Reserve.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

